      Case 3:19-md-02885-MCR-GRJ Document 1802 Filed 06/03/21 Page 1 of 10




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

IN RE: 3M COMBAT ARMS                        Case No. 3:19md2885
EARPLUG PRODUCTS
LIABILITY LITIGATION

This Document Relates to:                    Judge M. Casey Rodgers
Blum, 7:20cv122                              Magistrate Judge Gary R. Jones


             ORDER SETTING TRIAL AND PRETRIAL SCHEDULE

        Bellwether Plaintiff Michelle Blum’s trial will begin October 18, 2021 and

conclude by Friday, October 29, 2021. The trial and all pretrial proceedings will

be conducted at the United States District Court, One North Palafox Street,

Courtroom 5, Pensacola, Florida. The following pretrial schedule and procedures

for trial are hereby adopted:

 I.     JUROR QUESTIONNAIRES

        A.    The Court’s jury administrator will send out the confidential juror

questionnaire (the same questionnaire used in the first two bellwether trials) to

available prospective jurors, with a return date no later than October 4, 2021.

        B.    The Court will enter a separate Order setting forth the process by

which the parties will access the completed questionnaires. On receiving the

completed questionnaires and before the start of trial, the parties will be permitted

to propose to the undersigned additional voir dire questions based on these
       Case 3:19-md-02885-MCR-GRJ Document 1802 Filed 06/03/21 Page 2 of 10

                                                                           Page 2 of 10


questionnaire responses.

 II.     DATES FOR COMPLIANCE WITH PRETRIAL PROCEDURES

         A.    A pretrial conference will be held on October 7, 2021, beginning at

8:30AM. The attorney’s conference required by paragraph III must be held no

later than September 3, 2021.

         B.    The pretrial stipulation and other papers required by paragraphs IV

and V must be filed no later than September 13, 2021.

         C.    These dates and all other dates provided in this Order supersede all

previously-set dates or deadlines.

III.     CONFERENCE OF COUNSEL

         Counsel for all parties must meet in person or virtually with Judge Herndon

on or before the date specified in Paragraph II(A) for the following purposes:

         A.    To stipulate to as many facts and issues as possible;

         B.    To draft the pretrial stipulations in accordance with Paragraph IV of

this Order;

         C.    To examine all exhibits proposed to be offered or used at trial;

         D.    To furnish opposing counsel the names and addresses of all witnesses,

including possible rebuttal witnesses and experts;

         E.    To discuss the question of damages, including matters of evidence and

proof which either party proposes to present at trial and the applicable law;



3:19md2885/MCR/GRJ
      Case 3:19-md-02885-MCR-GRJ Document 1802 Filed 06/03/21 Page 3 of 10

                                                                          Page 3 of 10


        F.    To finalize the time limits and parameters that will govern the parties’

trial presentations; and

        G.    To complete all other matters which may expedite both the pretrial

and trial of this matter.

IV.     PRETRIAL STIPULATION

        The pretrial stipulation must contain the following:

        A.    The basis of federal jurisdiction;

        B.    A concise statement of the nature of the action to be read to the jury

panel (this may be consolidated for all three cases);

        C.    A brief general statement of each party’s case;

        D.    A list of all exhibits to be offered at the trial, noting any objections

thereto and the grounds for each objection. Any objections not listed will be

deemed waived.

        E.    A list of the names and addresses of all witnesses, including rebuttal

and expert, intended to be called at the trial by each party, noting any objections

thereto and the grounds for the objection.         Any objections not listed will be

deemed waived. Expert witnesses shall be labeled as such;

        F.    A list of any depositions to be offered at the trial, with specific

reference to the pertinent page and line to be read, noting any objections thereto

and the grounds for the objection.       Any objections not listed will be deemed



3:19md2885/MCR/GRJ
     Case 3:19-md-02885-MCR-GRJ Document 1802 Filed 06/03/21 Page 4 of 10

                                                                           Page 4 of 10


waived. The deposition excerpts should be filed as an attachment to the pretrial

stipulation and should be formatted in the same manner as the deposition

designations in the first two bellwether trials;

       G.     A concise statement of those facts which are admitted and will require

no proof at trial, together with any reservations directed to such admissions;

       H.     A concise statement of those issues of law on which there is

agreement;

       I.     A concise statement of those issues of fact which remain to be

litigated;

       J.     A concise statement of those issues of law which remain for

determination by the Court;

       K.     A concise statement of any disagreement as to the application of rules

of evidence or of the Federal Rules of Civil Procedure;

       L.     A list of all motions or other matters which require action by the

Court; and

       M.     The signature of counsel for all parties.

V.     PAPERS TO BE SUBMITTED

       No later than the date specified in Paragraph II(B), the parties must file:

       A.     The pretrial stipulation prepared in accordance with Paragraph IV of

this Order.



3:19md2885/MCR/GRJ
   Case 3:19-md-02885-MCR-GRJ Document 1802 Filed 06/03/21 Page 5 of 10

                                                                          Page 5 of 10


      B.     A trial brief or memorandum with citation of authorities and

arguments in support of each side’s position on all disputed issues of law, with

copy to opposing counsel.

      C.     Written requests for instructions to the jury, together with proposed

verdict forms. The proposed instructions and verdict forms should be filed with

the Clerk of the Court, with an editable copy (in word processing format only, not

.pdf) delivered by e-mail to chambers at flnd_rodgers@flnd.uscourts.gov. With

leave of court for good cause shown, supplemental requests for instructions may be

submitted at any time prior to the final charge conference. Counsel are advised,

however, that failure to timely submit proposed instructions will be grounds for the

court to deny giving the instruction(s). All proposed instructions must be plainly

marked with the name and number of the case, must contain citations of supporting

authorities, must designate the party submitting the same, and in the case of

multiple requests by a party, must be numbered in sequence.              Requests for

instructions taken verbatim from Pattern Jury Instructions may be made by

reference; the requested instructions need not be set forth in full.1




      1
          Per Case Management Order No. 19, the parties will provide the Court with an
electronic copy of complete Pattern Jury Instructions for the plaintiff’s jurisdiction.


3:19md2885/MCR/GRJ
      Case 3:19-md-02885-MCR-GRJ Document 1802 Filed 06/03/21 Page 6 of 10

                                                                          Page 6 of 10


VI.     CONDUCT OF THE PRETRIAL CONFERENCE

        A.    Counsel who will conduct the trial are required to be present for the

pretrial conference.    They will be prepared to act with final authority in the

resolution of all matters.

        B.    To the extent possible, the Court will dispose of all outstanding

motions and other matters at issue at the pretrial conference. The Court will

review all matters contained in the pretrial stipulation and consider any other

matters which may be presented with a view towards simplifying the issues and

bringing about a just, speedy and inexpensive determination of the matter.

        C.    Counsel for each party must arrange with the clerk for marking for

identification, as nearly as possible in the sequence proposed to be offered, all

exhibits intended to be offered by such party. Please see attached Exhibit A for

instructions on marking exhibits for trial, guidelines for other trial procedures, and

contact information for Susan Simms, the courtroom deputy clerk, should more

specific guidance be needed.

VII. PRETRIAL ORDER

        After the pretrial order is entered by the Court, the pleadings will be merged

therein and the pretrial order will control the conduct of the trial and may not be

amended except by order of the Court in the furtherance of justice.




3:19md2885/MCR/GRJ
      Case 3:19-md-02885-MCR-GRJ Document 1802 Filed 06/03/21 Page 7 of 10

                                                                          Page 7 of 10


VIII. NEWLY DISCOVERED EVIDENCE OR WITNESSES

        Except as provided in this paragraph, witnesses (including witnesses

testifying by deposition) not timely listed in the pretrial stipulation will not be

allowed to testify at trial, and exhibits not timely listed in the pretrial stipulation

will not be admitted into evidence.       If any new witness is discovered after

submission of the pretrial stipulation, the party desiring to call the witness must

immediately file with the clerk and serve on all counsel notice of the witness’s

name and address and the substance of the witness’s proposed testimony, together

with the reason for the late discovery. (This includes a witness testifying by

deposition.) If any new exhibit is discovered after submission of the pretrial

stipulation, the party desiring to use it must immediately disclose the exhibit to the

court and all other counsel together with the reason for late discovery. Use of

such newly-discovered witnesses or evidence is extraordinary and will be allowed

only by order of the Court entered when justice so requires.

IX.     VOIR DIRE

        A.    Voir dire will be conducted by the Court. To the extent the Court

questions a panel member individually, the Court may permit brief follow-up

questioning by counsel, but this is not a guarantee.

        B.    Counsel will select eight (8) jurors for this trial with no alternates.

Plaintiffs will be permitted four (4) preemptory challenges and Defendants will be



3:19md2885/MCR/GRJ
      Case 3:19-md-02885-MCR-GRJ Document 1802 Filed 06/03/21 Page 8 of 10

                                                                        Page 8 of 10


permitted the same. Back striking is not permitted.

X.      TRIAL

        A.    Opening statements will begin following jury selection.

        B.    Each trial day will begin at 8:00AM with a court/counsel conference.

The jury will be seated and evidence presentations will begin at 8:30AM. The

jury will be excused each day at 5:30PM. There will be two 20-minute jury

recesses, the first in the morning around 10:15AM and the second in the afternoon

around 3:15PM. Lunch is usually one hour. The schedule is subject to change at

the Court’s discretion.

XI.     SPECIAL MATTERS

        A.    Motions in limine regarding evidentiary matters known to counsel

or those that should be reasonably anticipated must be filed no later than

September 13, 2021, with responsive memoranda due within five (5) calendar

days.     No reply memoranda will be permitted.       To the extent unanticipated

evidentiary matters requiring the Court’s attention arise after that time, counsel

should make every effort to resolve the matter with Judge Herndon’s assistance.

Should those efforts fail, counsel must immediately notify the Court of the matter

by filing the appropriate motion, which must include the reason for the late filing.

Failure to timely file a motion in limine in accordance with this directive will be

grounds for the Court to deny the motion.



3:19md2885/MCR/GRJ
   Case 3:19-md-02885-MCR-GRJ Document 1802 Filed 06/03/21 Page 9 of 10

                                                                             Page 9 of 10


        B.   If the case is settled, it is the responsibility of the parties to

immediately notify the Court. If settlement is reached after 3:00PM central time

on the Friday before jury selection Monday morning, counsel and/or the parties

will jointly bear the administrative expense of jury selection.

        C.   Should a party or a party’s attorney fail to appear at the pretrial

conference or otherwise fail to comply with this Order, a judgment of dismissal or

default or other appropriate judgment may be entered, and sanctions or other

appropriate relief may be imposed.

        D.   Any counsel seeking to invoke The Rule of Witness Sequestration

must so notify the Court at the time of trial or at any time during trial.

        E.   The Court assumes counsel will be familiar with the courtroom’s

electronic systems by the time of the trial, however, if not, or a refresher is needed,

no later than October 8, 2021, counsel for each party must arrange with the deputy

clerk for a tutorial. Also, any special request for court reporter services, such as

daily copy, must be submitted to the court reporter, Donna Boland, by the same

date.

        F.   Counsel will be permitted to have electronic devices including cellular

telephones in the courtroom during trial; however, all devices must be checked by

the Court IT staff to ensure that recording features are disabled and that volume if

off or muted. Should a device ring or otherwise make noise during the trial, the



3:19md2885/MCR/GRJ
   Case 3:19-md-02885-MCR-GRJ Document 1802 Filed 06/03/21 Page 10 of 10

                                                                          Page 10 of 10


device is subject to seizure by court security and may be held by court security

until the trial concludes. To the extent counsel cannot abide by this directive, they

should leave their electronic devices in the attorney conference rooms.

       G.     No eating will be permitted in the courtroom during trial absent prior

approval by the Court for good cause shown. Counsel and witnesses will be

permitted to have bottled water in the courtroom; however, counsel must supply

their own water and the water for their respective witnesses.

       H.     In preparing to present this case, all counsel must familiarize

themselves with the requirements of the Addendum to the Local Rules of the

Northern District of Florida on Customary and Traditional Conduct and Decorum

in the United States District Court, which the Court expects to be observed during

the course of this trial.

       SO ORDERED, on this 3rd day of June, 2021.


                                 M. Casey Rodgers
                                 M. CASEY RODGERS
                                 UNITED STATES DISTRICT JUDGE




3:19md2885/MCR/GRJ
